Title: To Alexander Hamilton from James McHenry, 31 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 31. October 1799.
          
          Inclosed is an extract of a letter from Captain James Taylor of the Sixth regiment commanded by Lt. Colonel James Reed dated Port of Beacon Island 1. October 1799. by which it would appear that your orders relative to exempting him from the ordinary duties of his Office has not been operative. I refer you to my letter of the 4. June and your letter in answer thereto dated the 5. June Ulto.
          I have the honor to be with great respect Your obedient servant
          
            James McHenry
          
          Major General Hamilton
        